Citation Nr: 1505099	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-26 574	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, left knee.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to February 1984 with prior periods of unverified service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case is now under the jurisdiction of the Reno, Nevada RO.

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in August 2014, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

As indicated by the Board in a February 2014 remand, the Veteran raised the issue of entitlement to service connection for rheumatoid arthritis in September 2012.  The issue was referred to the AOJ, but the issue has not been developed or adjudicated at this time.  The issue is again REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Considering the competent clinical findings and the Veteran's functional loss and impairment, the Veteran's degenerative arthritis, right knee is not more comparable to flexion limited to 30 degrees.

2.  Considering the competent clinical findings and the Veteran's functional loss and impairment, the Veteran's degenerative arthritis, left knee is not more comparable to flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis, right knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis, left knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records and private treatment records.  Additional VA medical treatment records were obtained and associated with the claims folder in accordance with the Board's February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's Social Security Administration (SSA) records were requested by the RO.  In an April 2012 response from the SSA, it was noted that the Veteran's medical records were destroyed.  Review of the record does not indicate that the Veteran was notified of the negative response.  However, a remand for notification of the negative response is not required in this case.  The Board recognizes that VA has a duty to assist a claimant in obtaining relevant and identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The Veteran has not asserted that he receives SSA disability benefits with respect to the issues on appeal and the record does not otherwise indicate that the Veteran receives SSA disability benefits.  It is unclear why the RO requested SSA records.  A remand to advise the Veteran of the unavailability of records that were not identified as relevant to the issues on appeal would constitute unnecessary delay and a waste of VA's finite resources.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  Accordingly, no prejudice results to the Veteran in proceeding with a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was provided VA medical examinations in February 2010 and July 2012.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners documented the Veteran's reported symptoms related to his knees, performed physical examinations, recorded range-of-motion findings, and included findings relevant to rating the Veteran's disabilities according to the rating criteria.  See 38 C.F.R. § 4.71a.  The examinations are adequate.  The Board recognizes that the Veteran's case was remanded in February 2014 to provide a new VA examination.  However, the Veteran stated that he did not wish to attend a VA examination and requested that the disabilities be rated on the evidence of record.  A dated June 2014 e-mail correspondence noted that the Veteran reported that he wanted his claim based on the evidence submitted and did not want to be re-evaluated or seen at VA.  In a signed May 2014 statement, the Veteran expressed that he did not accept a medical appointment for X-rays and examination and that he wanted a final decision to be made on information contained in his VA medical records, documents attached to his appeal, his rheumatologist reports and other letters submitted by him.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board's remand directive was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  The Board finds that VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.   Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's degenerative arthritis, right knee is assigned a 10 percent disability rating under Diagnostic Codes 5260-5003.  38 C.F.R. § 4.71a.  Likewise, the Veteran's degenerative arthritis, left knee is assigned a 10 percent disability rating under Diagnostic Codes 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).
The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §  4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the United States Court of Appeals for Veterans Claims ("Court") explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In a September 2012 statement, the Veteran asserted that his functional impairment of the knees warranted higher ratings.  He stated that he had less movement during weight bearing activities, weakened movement during weight bearing activities, general weakened movement, incoordination, and painful motion.  He believed that the July 2012 VA examination was misleading because his knee function varied and range of motion testing was made while he was lying on his back.  The Veteran reported that he can have good and bad days.  On bad days, he had pain and a slow rhythm to his stride to lessen pain.  On bad days, he did not leave the couch or recliner due to pain.  He also stated that he cannot pick anything off the floor like a normal person.  He stated that his lumbar arthritis and tightness behind the legs do not allow him to touch his toes and do not allow him to bend over to retrieve a dropped object.  He stated that he lived alone and it took unusual contortions to clean certain things like the bath tub/shower, getting something off the floor, wall baseboards, etc.  The Veteran explained that he must stand up frequently to relieve knee pressure.  He said that airline travel was almost impossible due to the cramped leg space.  He reported that automobile road trips required numerous stops to relieve knee joint pressure.  He stated that his X-rays and orthopedic specialist verified that his knees were not normal.  The Veteran explained that his knee caps were tilted and out of alignment and that his knee joint had zero to very little cartilage between the bones.  His steroid injections were effective in the beginning, but the effectiveness waned greatly over the years.  He stated that knee replacement was the only option for improvement and action would be delayed as long as possible.

VA medical treatment records reflect that the Veteran complained of instability, pain, pain on movement, swelling/effusion, difficulty with activities of daily living, limitations on walking and standing, and interference with sleep.  The Veteran received Hyalgan shots for the knees.  He stated that his knees were aggravated by prolonged sitting and walking.  See October 2010 VA medical treatment record.  A September 2010 VA medical treatment record indicated that the Veteran had aching and swelling of the knees.  On physical examination, there was no swelling, redness, or tenderness of the knees.  Flexion and extension was recorded as "good."  A November 2010 VA medical treatment record noted that range of motion was 0 to 130 degrees.  A July 2011 VA medical treatment record reflected range of motion findings of 0 to 125 degrees.  A June 2013 VA medical treatment record indicated that the Veteran's body hurt and he had difficulty walking and difficulty doing anything.  An August 2013 VA medical treatment record indicated that the Veteran's pain affected his activities of daily living and the Veteran reported that aggravating factors included standing and walking.  

Private treatment records document the Veteran's complaints of knee pain.  An August 2009 private medical treatment record noted knee pain.  On examination, there was full range of motion, a negative McMurray's test and a negative Lachman's test.  A July 2013 private medical treatment record noted that there was limited range of motion likely due to pain and joint effusion.  

The Veteran was provided a VA joints examination in February 2010.  The Veteran was listed as retired.  He stated that he took Vicodin for pain, applied heat/ice, rests his knee, and elevated it.  He reported that he could not stand longer than ten minutes if he had a flare and could not walk longer than one block.  He reported that he received injections in both knees that last about four months.  He reported pain, weakness, stiffness, instability/giving way, fatigability, and lack of endurance.  He reported that he sometimes experienced swelling and heat.  He did not report locking.  He reported flare-ups with a severity of 9/10 in both knees, a frequency of every two months, with duration of one week.  He stated that he was not aware of precipitating factors and to alleviate his flare-ups, he stopped activity, rested, took Vicodin, and elevated his knees.  With respect to any additional limitation of motion or functional impairment during a flare-up, he stated that he could not climb steps and did not do any walking.  He used knee wraps.  With respect to the effects of condition on usual occupation and daily activities, he reported limited movement when he had a flare-up.  On examination, there was no objective evidence of painful motion, no edema, no effusion, no instability observed, no tenderness, no abnormal movement, and no guarding of movement.  There appeared to be observed weakness and crepitus in both knees.  There were functional limitations on standing for no longer than ten minutes and walking only one block.  There was no ankylosis present.  With respect to range of motion of the right knee, there was 115 degrees of flexion.  With respect to the "DeLuca factor," there was 0 degrees of loss after 3 repetitions, and no pain, weakness, fatigue, or lack of endurance.  Right knee extension was 0 degrees.  The "DeLuca factor" was 0 degrees and no pain, fatigue, or lack of endurance after 3 repetitions.  With respect to stability of the right knee, the medial and lateral collateral ligaments were normal, the anterior and posterior cruciate ligaments were normal, and Lachman's test was normal.  The anterior and posterior drawer test was negative.  The McMurray's test was normal.  With respect to the left knee, flexion was 120 degrees.  There was 120 degrees after 3 repetitions due to pain, weakness, fatigue, lack of endurance.  Extension was 0 degrees.  The "DeLuca" factor was 0 degrees and there was no pain, fatigue, or lack of endurance after 3 repetitions.  Concerning stability of the left knee, the medial and lateral collateral ligaments were normal, the anterior and posterior cruciate ligaments were normal, and Lachman's test was normal.  The anterior and posterior drawer test was negative.  The McMurray's test was normal.  

The Veteran was provided a VA examination in July 2012.  The Veteran reported knee pain since the 1980s.  He was later diagnosed with degenerative joint disease and the arthritis progressively worsened.  The Veteran had multiple steroid knee joint injections and hyaluronic acid joint injections to the knees with only temporary relief of pain.  For the past months, the Veteran complained of severe pain with walking more than 200 yards or standing more than 20 minutes.  Going up the stairs hurt more.  The examiner indicated that the Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  On physical examination, right knee flexion was 110 degrees and objective evidence of painful motion began at 90 degrees.  Right knee extension was listed as 0 or any degree of hyperextension.  Painful motion began at 0 or any degree of hyperextension.  Left knee flexion was 100 degrees.  Painful motion began at 85 degrees.  Left knee extension was 0 or any degree of hyperextension.  Painful motion began at 0 or any degree of hyperextension.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-repetitive testing, right knee flexion ended at 100 degrees and post-test extension ended at 0 or any degree of hyperextension.  Post repetitive testing, the left knee flexion ended at 90 degrees and post-test extension ended at 0 or any degree of hyperextension.  The examiner responded "yes" when asked if the Veteran had additional limitation in the range of motion of the knee and lower leg following repetitive-use testing and responded "yes" as to whether the Veteran had any functional loss and/or functional impairment of the knee and lower leg.  The examiner indicated that both knees had less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing was 5/5 for right and left knee flexion and 5/5 for right and left knee extension.  The joint stability tests, including Lachman's test, Posterior drawer test, and valgus/varus pressure, were normal for both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal condition or surgical procedure for a meniscal condition.  The Veteran did not have any scars.  The Veteran regularly used a cane for ambulation.  The examiner indicated that repeat knee X-rays were ordered, but the Veteran did not have X-rays completed as of July 27, 2012.  The examiner stated that the Veteran's disability impacted his ability to work because he had severe pain with walking more than 200 yards or standing more than 20 minutes.  Going up stairs also hurt more.     

First, the Board finds that a rating in excess of 10 percent is not warranted for either the right or left knee under Diagnostic Code 5260.  The range-of-motion findings do not reflect flexion limited to even a noncompensable degree, i.e., 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, a rating in excess of 10 percent is not warranted for the right knee and a rating in excess of 10 percent is not warranted for the left knee.  Id.  

In addition, the Board finds that separate/higher ratings are not warranted under Diagnostic Code 5261.  The range-of-motion findings do not reflect any findings of extension limited to 5 degrees, which would warrant a noncompensable rating.  A rating is not warranted for the left or right knee under Diagnostic Code 5261.

The Board considered whether higher or separate ratings would be warranted for either the right or left knee disability on the basis of additional functional impairment and loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The Veteran's disabilities are rated under Diagnostic Code 5260 for limitation of flexion.  The Veteran contends that higher ratings are warranted due to functional impairment.  He reported less movement during weight bearing activities, weakened movement, incoordination, painful motion, limited range of motion, swelling, difficulty with sleep, and difficulty performing activities of daily living, standing, and walking.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a rating in excess of 10 percent for the right knee or a rating in excess of 10 percent for the left knee under Diagnostic Code 5260 or a separate/higher rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For instance, the July 2012 VA examiner indicated that the Veteran had functional impairment following repetitive use including less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  However, even when considering the point at which pain began during testing, the post repetitive-use testing did not reflect flexion or extension measurements that would warrant noncompensable ratings under Diagnostic Code 5260 or Diagnostic Code 5261.  The Board acknowledges that the July 2012 VA examination report noted that the Veteran reportedly did not have additional functional impairment or loss during flare-ups which is contrary to the Veteran's assertions documented elsewhere in the record.  Consequently, the examiner did not indicate the degree of motion lost during a flare-up.  As explained above, the Board's February 2014 remand requested a new VA examination to determine the nature and severity of the Veteran's service-connected knee disabilities and asked that the VA examiner comment on functional impairment during a flare-up or when the knee is used repeatedly over a period of time.  The Veteran did not wish to attend the VA examination which may have included clinical findings related to functional impairment in degrees of motion lost during a flare-up or repeated use.  The Veteran is not considered competent to measure his range-of-motion or to state the degree to which motion is lost during a flare-up or on repeated use.  VA regulations specifically state that a goniometer is used to measure limitation of motion.  38 C.F.R. § 4.46.  The Board assigns greater probative value to the objective clinical findings of record.  The findings do not reflect a level of functional impairment comparable to higher and/or separate ratings under Diagnostic Code 5260 or Diagnostic Code 5261.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the currently assigned disability rating of 10 percent for the right knee and a disability rating of 10 percent for the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, id.

The Board also considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

There is no evidence of ankylosis and Diagnostic Code 5256 is not for application.   

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The competent clinical evidence of record is against a finding that the Veteran has instability so as to warrant a separate or higher rating under Diagnostic Code 5257.  The Veteran's reports of the sensation of his knee giving way or instability are subjective in nature.  While the medical records have documented the Veteran's subjective complaints, the VA examination reports and VA medical treatment record cumulatively noted that the Veteran's knees have been stable to testing.  Specifically, the July 2012 VA medical examination report indicated that the joint stability tests, including Lachman's test, Posterior drawer test, and valgus/varus pressure, were normal for both knees.  Thus, the Board finds that the Veteran does not have instability of the right or left knee to warrant higher or separate rating under Diagnostic Code 5257.  The evidence also does not reflect recurrent subluxation and a rating for recurrent subluxation under Diagnostic Code 5257 is not appropriate.

A separate or higher rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 is for assignment for dislocated cartilage.  While the Veteran reported that he did not have any cartilage left, there are no clinical findings of locking in the record.  Separate or higher ratings under Diagnostic Code 5258 are not warranted.  The evidence does not reflect malunion or nonunion of the tibia or fibula.  Diagnostic Code 5262 is not for application.  Finally, a rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

The Board acknowledges the Veteran's assertions that his disabilities warrant higher ratings.  He disputed the method in which his range of motion was determined.   However, VA regulations require the use of a goniometer to measure limitation of motion.  38 C.F.R. § 4.46.  VA's rating criteria use flexion and extension measurements to rate knee disabilities.  38 C.F.R. § 4.71a.  While the Board also considers functional impairment, the use of flexion and extension measurements is important in rating the Veteran's disabilities in accordance with the rating criteria.  Review of the VA examination reports does not indicate that the examinations were cursory or otherwise inadequate.  In addition, the Veteran reported that his new diagnosis of rheumatoid arthritis warrants higher ratings.  However, the Veteran is not service-connected for rheumatoid arthritis.  To the extent that the symptoms of rheumatoid arthritis cannot be separated from the symptoms of his service-connected knee disabilities, the Board considered all symptoms and findings related to the knees.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

In sum, there is no identifiable period that would warrant a rating in excess of 10 percent for degenerative arthritis, right knee or degenerative arthritis, left knee.  Staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected degenerative arthritis, right knee and a preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected degenerative arthritis, left knee.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating. Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claims for higher ratings must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the rating criteria are inadequate.  The Veteran has complained of symptoms such as constant pain, limited range of motion, swelling/effusion, instability, difficulty walking, lack of endurance, incoordination, weakness, stiffness,  difficulty standing, and interference with sleep and activities of daily living.  These symptoms are not considered to be unusual or exceptional.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  There are no periods of frequent hospitalization.  The Veteran has not reported that he has difficulties with employment above and beyond the rating assigned.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.

Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Purposes for Individual Unemployability

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the evidence indicates that the Veteran's employment would be impacted by his knee disabilities; neither the Veteran nor the record indicates that he is unemployable due to his service-connected right knee and left knee disabilities.  He has identified that he is retired, but did not report that his knee disabilities were the impetus for his retirement or that he is unable to work due to his service-connected knee disabilities.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, right knee is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, left knee is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


